Citation Nr: 0313378	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1960 to April 1966.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 1996 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which declined to reopen 
the veteran's claim of service connection for a psychiatric 
disorder (the claim having been denied previously by the 
Board in July 1984).  The veteran requested a Travel Board 
hearing, and was scheduled such hearing in Phoenix, Arizona 
in June 2002.  He failed to appear for the hearing.  In 
August 2002 the Board arranged for additional development.  
That development has been completed, and that matter is 
addressed below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. §  
7104(a).  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year to submit evidence.
The Board arranged for additional development in this claim 
to reopen because the record showed he was receiving VA 
treatment for the disability at issue, and because VA 
treatment reports are constructively of record, and may 
contain evidence pertinent to the claim.  The evidence 
obtained pursuant to the Board's request for additional 
development consists of VA outpatient records dated through 
November 2001.  By correspondence dated February 21, 2003, 
the Board advised the veteran of the opportunity to furnish 
evidence, and/or provide information on how to obtain 
evidence pertinent to his claim.  In a letter received by the 
Board on February 25, 2003, the veteran requested that he be 
afforded an extension of time in which to furnish additional 
evidence.  The Board has held the veteran's claim in abeyance 
in response to that request.  He has neither submitted 
additional evidence nor responded to the Board's subsequent 
efforts to contact him.  

There is no indication that the veteran received notification 
of the VCAA and implementing regulations.  Furthermore, the 
Board obtained additional evidence pursuant to 38 C.F.R. § 
19.9(a)(2), and the veteran has not waived AOJ initial 
consideration of this evidence.  Hence, the Board may not 
proceed with appellate review without remanding the claim to 
the AOJ for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.  

2.  Because of his previous 
nonreporting/or nonresponse, the RO 
should ask the veteran to identify any VA 
and non-VA health care providers that 
have treated him for any psychiatric 
disorder from November 2001 to the 
present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any VA medical records of 
treatment for any psychiatric disorder 
which are not already associated with the 
claims file.
3.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim.  If it remains 
denied, the RO should provide the veteran 
an appropriate supplemental statement of 
the case, and give him the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The purpose of this remand is to meet due process 
requirements and to satisfy the mandates of the United States 
Court of Appeals for Veterans Claims (Court) and the Federal 
Circuit in the cases cited above.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


